  Case 4:21-cv-00289-SDJ Document 5 Filed 06/17/21 Page 1 of 2 PageID #: 14




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 OLATUNDE E. OLUTOLA,

        Plaintiff,
                                                        Case No. 4:21-cv-00289
 v.

 SUNUP FINANCIAL, LLC d/b/a
 BALANCECREDIT.COM,

        Defendant.

                                 NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that OLATUNDE E. OLUTOLA (“Plaintiff”) and SUNUP

FINANCIAL, LLC d/b/a BALANCECREDIT.COM (“Defendant”), hereby notify the Court the

parties have reached settlement, and are in the process of completing the settlement agreement and

filing dismissal papers. The parties anticipate filing dismissal papers within 45 days.



 DATED: June 17, 2021                                Respectfully submitted,

                                                     OLATUNDE E. OLUTOLA

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 1
  Case 4:21-cv-00289-SDJ Document 5 Filed 06/17/21 Page 2 of 2 PageID #: 15




                                CERTIFICATE OF SERVICE



       The undersigned hereby certifies that on June 17, 2021, a copy of the foregoing was filed

electronically via CM/ECF with the United States District Court, Southern District of Indiana,

which will accomplish service on all counsel of record.




                                                                  s/ Mohammed O. Badwan
                                                                  Mohammed O. Badwan, Esq.




                                                2
